DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al., US Pg. pub. No. (2017/0012697) referred to hereinafter as Gong.
As per claim 1, Gong teaches a method for marking ground conditions during an aerial survey, the method performed by a computer device comprising a pilot display device for viewing by a pilot, a surveyor display device for viewing by a surveyor, an input device for use by the surveyor, a computer processor, and a memory comprising at least one non-transitory computer-readable medium storing planned flight path data, and an operatively connected GPS receiver (see at least Abstract, Summary), the method comprising the steps of: (a) periodically determining a current aircraft location based on data from the GPS receiver (see at least Absrtract, summary, Para 61,); (b) periodically updating a map displayed by the pilot display device and the surveyor display device, wherein the map shows a marker for the aircraft at the determined current aircraft location in relation to the planned flight path (see at least Absrtract, summary, Para 61, 63-67); and (c) in response to receiving, from the input device, a request to input new ground condition data: (i) determining a new ground condition location based on the determined current aircraft location (see at least Absrtract, summary, Para 61, 63-67, 71); (ii) storing, in the memory, the new ground condition data comprising the determined ground condition location (see at least Absrtract, summary, Para 61, 63-67); and (iii) updating the map displayed by the pilot display device and the surveyor display device to show a marker for the new ground condition data at the determined new ground condition location (see at least Absrtract, summary, Para 61, 63-67).

As per claim 2, Gong teaches a method of claim 1, wherein the new ground condition data further comprises a time, a date, or both the time and the date, at which the request to input new ground condition data is received (see at least Absrtract, summary, Para 61, 63-67).

As per claim 3, Gong teaches a method of claim 1, wherein: (a) the method further comprises displaying, on the surveyor display device, a graphical user interface for inputting the request to input new ground condition data, wherein the graphical user interface comprises a plurality of selectable buttons each of which is associated with a different type of ground condition (see at least Absrtract, summary, Para 61, 63-67); (b) the request to input new ground condition data is received upon one of the buttons being selected (see at least Absrtract, summary, Para 61, 63-67); and (c) the type of ground condition associated with the selected one of the buttons is stored in the memory as part of the new ground condition data (see at least Absrtract, summary, Para 61, 63-67).

As per claim 4, Gong teaches a method of claim 1, wherein the memory further stores previous ground condition data comprising a previous ground condition location, and the method further comprises the steps of: (a) updating the map displayed by the pilot display device and the surveyor display device to show a marker for the previous ground condition data at the previous ground condition location (see at least Absrtract, summary, Para 61, 63-67); and (b) in response to receiving, from the input device, a request to input an update to the previous ground condition data: (i) displaying, on the surveyor display device, a graphical user interface for inputting the update to previous ground condition data; and (ii) updating, in the memory, the previous ground condition data with the update to the previous ground condition data (see at least Absrtract, summary, Para 61, 63-67).

As per claim 5, Gong teaches a method of claim 4, wherein the request to input the update to previous ground condition data is received upon the marker for the previous ground condition being selected using the input device (see at least Absrtract, summary, Para 61, 63-67).

As per claim 6, Gong teaches a method of claim 1, wherein the computer device further comprises an auditor display device for viewing by an auditor, and wherein: (a) step (b) further comprises updating the map displayed by the auditor display device; and (b) step (c)(iii) further comprises updating the map displayed by the auditor display device (see at least Absrtract, summary, Para 61, 63-67).
As per claims 7-18, the limitations of claims 7-18 are similar to the limitations of claims 1-6, therefore they are rejected based on the same rationale.


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665